*89The opinion of the court was delivered by
Depue, J.
The property of this corporation was derived by gift for purely charitable purposes, and its affairs are conducted gratuitously and exclusively for benevolent objects. The corporation is a.charitable institution in its management, object, aims and in the purposes for which its property was donated. The corporation took title and holds its property strictly within the powers conferred upon it by the legislature in its act of incorporation.
It is not necessary to express an opinion on the subject as to whether the prosecutor has an irrepealable contract pn the subject of taxation within the decision of the Court of Errors in Mount Pleasant Cemetery v. Newark, 23 Vroom 539, 542. The case can be decided on other grounds, following the decision in the case of Sisters of Charity v. Chatham, 23 Id. 373. In that case the institution which was the prosecutor was a religious society incorporated under the name of “The Sisters of Charity of Saint Elizabeth,” for the instruction and education of youth, the erection and maintenance of a hospital for the sick and destitute, and affording and rendering assistance to the poor and destitute. The act of incorporation, which was passed in 1873, conferred on it the power to receive by gift or devise and hold and purchase real and personal estate, but contained no provision exempting the corporation from taxation. Pamph. L., p. 1047. By an act passed March 16th, 1869, which was prior to the incorporation above mentioned, it was recited that whereas the religious society of women incorporated by the name of “The Sisters of Charity of Saint Elizabeth,” hold certain real and personal property in this state, and may acquire other such property, which, in view of the benevolent purposes and objects of that society, ought to be exempted from taxation equally with property of other associations and corporations, religious and benevolent, in this state, which is now exempted from taxation, therefore it was enacted that the property, real and personal, of the said “The Sisters of Charity of Saint Elizabeth,” in this state, shall be exempt from assessment and from taxa*90tion. Id. 1869, p. 413. The act of 1869 was passed, before the incorporation of this society, and was a supplement to “An act concerning taxation,” and conferred a special privilege on the society in the matter of taxation. The Supreme Court held that the act of 1869, being a special act exempting property from taxation, was abrogated by the constitutional amendment which directed that property should be assessed for taxes under general laws. Sisters of Charity v. Chatham, 22 Vroom 89. To this extent the opinion of the Supreme Court was affirmed in the Court of Errors. Sisters of Charity v. Chatham, 23 Id. 373. But the latter court in its opinion exempted the property from taxation by force of section 5 of the supplement of April 11th, 1866, to the General Tax act. Rev., p. 1151, § 64. The case showed that the corporation was the owner of about three hundred acres of land, only two-thirds of which were productive; that upon this tract was a building in which the corporators mentioned in the charter lived, part of such building being devoted to the uses of a school. The sources of their maintenance and their work were described as follows: “They train,discipline and furnish sisters for charitable purposes, which include the visitation of the sick, the care of hospitals, of orphanages, of poor-schools. For the purpose of ministering to the sick they train nurses; they train them for taking charge of orphans; for teachers, also. All that the farm produces is applied to the support of the institution. None of the products of the farm are ever sold. If anything remains after the necessities of the sisters are supplied, it must be applied, according to their rules, either to extend their establishments for the public good or appropriated to the relief of the poor.” The institution which is the prosecutor in this case is engaged in charitable work as distinctively as were the sisters of charity, and its property and its income are likewise appropriated to charitable purposes. To adopt the language of Chief Justice Beasley as applicable to this case, “ In the clear light of this description it does not seem possible to mistake the character of this institution. * * * It *91seems plain that if under any conditions buildings and lands can fulfill the statutory requirement of being ‘ used exclusively for charitable purposes,5 the property now in question must be able to do so. To tax this establishment is in fact to tax the sick and destitute. In our opinion, the statute is a preventative of a course of action so impolitic and deplorable.55
The fifth section of the Tax law of 1866, under which the decision in the last-mentioned case was made, with slight alterations not material to this ease, was embodied in the act of 1894, which was the law in relation to taxation at the time these taxes were laid. Pamph. L., p. 354; Gen. Stat., p. 3320, § 200. Following the decision of the Court of Errors in that case, the assessment of taxes against the prosecutor must be set aside, with costs.